Morris, J.
This action was originally brought to establish a one-half interest in appellant in certain farm lands upon the grounds of want of capacity, fraud, and undue influence in the obtaining of title from appellant’s parents. Upon the trial, it appearing to the satisfaction of appellant that the title to the land was in innocent purchasers, the relief against the land was abandoned, and a money judgment demanded against the original grantee. The case was submitted to an *50advisory jury, to whom interrogatories were submitted involving each ground for relief as alleged by appellant. These interrogatories were, in each instance, answered adversely to appellant’s contention; the jury finding in, effect, that there was no want of capacity, no deception, fraud, nor undue influence, but that the sales were fairly made and for an adequate consideration. The trial court adopted the findings of the jury, incorporated them in its own findings, and entered judgment for respondent. No exceptions were taken to these findings by appellant, and respondents contend that this court cannot review the evidence but must accept the findings and inquire only as to whether or not the findings support the judgment. This contention is well taken under numerous cases. Nichols v. Capen, 79 Wash. 120, 139 Pac. 868.
Appellant urges that this was a jury trial and that no exception need be taken in such cases to any finding of fact. No finding made by the jury is here for review. The jury was used as advisory only and, though accepting the findings of the jury as correctly determining the facts, the court has not rested its decision upon such findings, but made full and complete findings of its own after, as it recites, “having duly considered the evidence and the interrogatories submitted to the jury and the answer returned by them into court and the written brief of respective counsel for plaintiff and defendant.” Upon such findings so arrived at, the judgment appealed from was entered, and not upon the answers made by the jury to the interrogatories submitted. They therefore differ in no degree from findings of fact made by the lower court in any other case, and if they would be reviewed due exception must be taken to them. The findings support the judgment. We might add that, upon the merits, we are convinced the judgment is correct.
The judgment is affirmed.
Crow, C. J., Chadwick, Gose, and Parker, JJ., concur.